CARL N. DUNCAN, ESQ., LLC ATTORNEY AT LAW cduncan@cnduncanlaw.com 5718 Tanglewood Drive Ph:(301) 263-0200 Bethesda, Maryland20817Fax (301) 576-5193 September 21, 2010 Sebastian Gomez Abero, Staff Attorney U.S. Securities and Exchange Commission 1treet, N.E. (Mail Stop 4720) Washington, D.C. 20549 Re:Phyhealth Corporation Amendment No. 4 to Registration Statement on Form S-1 Filed July 13, 2010 File No. 333-163076 Dear Mr. Abero: This firm has acted as securities counsel for Phyhealth Corporation (the “Registrant”), a Delaware corporation, generally since June 2007 and specifically in connection with the registration under the Securities Act of 1933, as amended, of the Series A Convertible Preferred, Series B Convertible Preferred and the underlying shares of common stock of par value $0.0001 per share, being spun-off pursuant to the Registration Statement to shareholders of Physicians Healthcare Management Group, Inc., the parent of Registrant.Such Shares are as described in the Registration Statement filed November 13, 2009 on Form S-1 with the Securities and Exchange Commission under the Securities Act of 1933 and as amended December 13, 2009 via Pre-Effective Amendment No. 1; Pre-Effective Amendment No. 2 filed May 17, 2010; Pre-Effective Amendment No. 3 filed July 13, 2010; and Pre-Effective Amendment No. 4 (the “Registration Statement”) proposed to be distributed by the Registrant pursuant to the referenced Registration Statement, as outlined in the paragraph following. In response to the Staff’s current August 13, 2010 comment letter (the “current comment letter”), we hereby file this response to the Staff’s comments.The Staff has permitted the Company to file on EDGAR this Response Letter on a pre-filing review basis.Please note that this Response Letter (being filed today on EDGAR as correspondence) relates to Pre-Effective Amendment 4 proposed to be filed on EDGAR following your pre-filing review. This Pre-Effective Amendment No. 4 will reflect cumulative changes since P.E. No. 3 was filed July 13, 2010.This letter responds to the comments in the indicated order in the current comment letter relating to P.E. No. 3 following your recent pre-filing review. For the convenience of the Staff, we have reproduced the Staff’s comments from the Comment Letter In italics.The responses to those Comments immediately follow the reproduced Staff comments then follow.We have attached the pages affected by such comments and will be subject of P.E. No. 4 to be filed, assuming the Staff has no further comments Sebastian Gomez Abero, Staff Attorney U.S. Securities and Exchange Commission Page2 September 21, 2010 Responses to SEC comment letter dated September 14, 2010: Physicians Healthcare Management Group, Inc. Three Months Ended March 31, 2010 and 2009 Note 2. Investment in Securities Restricted Marketable Securities, page F-57 1. We note your response to prior comment 10 and the change in the accounting for your investment in ZST. Please revise your financial statements for the period ended March 31, 2010 to label the applicable 2010 amounts as restated and include a restatement footnote in accordance with ASC 250. Response to Comment 1:In accordance with your phone conversations on August 20, 2010 between Dana Hartz and Scott Moore, in lieu of restating the March 31, 2010 financial statements, we have updated our financial statements through June 30, 2010. 2. We note your response to prior comment 11. ASC 320-10-30-1 states that the fair value of restricted stock shall be measured initially based on the quoted price of an otherwise identical unrestricted security of the same issuer, adjusted for the effect of the restriction. The subsequent measurement of restricted securities is the same. See ASC 325-10-35-2. As of March 31, 2010, the quoted price for a share of AssessKey was $0.0035, which would be a value of $315,000 for 90 million shares prior to an adjustment for the restriction. Please tell us why you continue to believe the investment should be recorded at cost of $640,000. Please cite any relevant accounting literature. In addition, in your Insert 10 Appendix, Note 3: Fair Value Measurements, you list the marketable securities underlying the convertible note receivable at $640,000. It appears that this amount was not obtained using quoted prices in active markets and should not be included in Level 1. Please revise your disclosure accordingly. Response to Comment 2:In review of the AccessKey transaction, our accountants discovered an error in the accounting treatment of the series of transactions with AccessKey as well as one other investment, ZST Digital.After considering all the factors involved, we have determined that a restatement of the December 31, 2009 financial statements is appropriate as more fully described in Note 16 to the December 31, 2009 consolidated financial statements.We felt the restatement was material due to qualitative factors (how the assets are presented and disclose) as well as quantitative factors (net loss decrease by approximately 15%). Sebastian Gomez Abero, Staff Attorney U.S. Securities and Exchange Commission Page3 September 21, 2010 Previously, we recorded the AccessKey convertible note receivable without giving consideration to the warrants received with the note in January 2009 and did not record the receipt in July 2009 of subsequent shares of common stock or warrants to purchase common stock as separate transactions.However, upon review of the ASC 505-50 Equity Based Payments to Non-employees, it appears appropriate to record each of these warrants and shares based on their estimated fair value on the date of the transaction.Consequently, the Company is now treating each of those transactions as follows: Initial investment -For the initial payment of $640,000, PHYH received a note receivable with a face value of $640,000 that included a conversion feature that allowed up to $300,000 of the note to be converted to shares at a conversion rate of 50% of the lesser of $0.0125 per share or the common stock’s bid prices as measured in the agreement.PHYH also received a warrant to purchase 20 million shares of AccessKey common stock at $0.005 per share.Management computed the estimated fair value of the warrants received as described in the Note 4 to the financial statements and allocated the $640,000 purchase price to the relative fair value of the note receivable and the warrants.This allocation reduced the cost of the note receivable so that a discount was provided on the purchase price of the convertible note receivable that was to be amortized to interest income over the one year term of the note. July 31, 2009 Note Modification - The estimated fair value of the 15 million shares of common stock and the 5 million additional warrants was determined as described in Note 4 of the financial statements.The shares were subsequently accounted for as marketable equity securities, with the unrealized gains and losses recorded in the subsequent reporting periods in the consolidated statement of other comprehensive income (loss).The warrants were accounted for at cost since they are non-marketable equity securities, but an impairment was realized at December 31, 2009 for the warrants received from the both the initial transaction and at the July 31, 2009 note modification because management deemed the drop in the market value to be other than temporary.The impairment for all 25 million warrants totaled $70,111 in 2009.In addition, a $40,000 bad debt allowance was established on the default date in April 2009 based on the minimum amortization that PHYH could recover by converting the note receivable. January 28, 2010 default – PHYH received the right to 50 million additional warrants, for a total of 75 million, upon the default by AccessKey on January 28, 2010.Management recorded the additional warrants based on their estimated fair value as described in Note 4 to the financial statements.These warrants are accounted for as non-marketable securities since there is no market to sell these warrants and, therefore, accounted for at cost in the June 30, 2010 consolidated financial statements. Sebastian Gomez Abero, Staff Attorney U.S. Securities and Exchange Commission Page4 September 21, 2010 ZST Digital – The investment in the ZST Digital common stock received in November 2009 from the conversion of the ZST Digital preferred stock was initially accounted for as a non-marketable security due to the restrictions placed on the shares though April 20, 2010 by a lock-up agreement.However, under ASC 820-10-15, securities that have a restriction of less than one year are to be accounted for as marketable securities, with an appropriate discount taken on the market priced because of that restriction.Therefore, the Company has restated the financial statements to account for ZST Digital as a marketable security, discounted for the restriction as described in Note 4. Upon completion of the review, we trust all comments will have been satisfied and you can advise us that the Company’s Registration Statement can be declared effective at a mutually convenient time, hopefully on or before September 30, 2010.To that end, we are prepared to file a Rule 461 Request for Acceleration to coordinate such date of effectiveness as soon as that would be productive.Thank you for your assistance and prompt review of these materials.I will call you next week to coordinate any remaining issues with the staff. Sincerely, /s/ Carl N. Duncan, Esq. CARL N. DUNCAN, ESQ. cc:Robert Trinka Scott Moore S-1 PE 4 EXCERPTS Secondary Market While there is a public market for shares of PHYH (trading on OTC Pink Sheets), there is currently no public market for Phyhealth common stock.Phyhealth intends to apply to list its common stock on the OTCBB or other secondary market for which it qualifies under a symbol yet to be determined.Phyhealth expects that trading on the OTCBB in Phyhealth common stock will begin on the effective date of the spin-off. Following the spin-off, PHYH will have no business, assets or liabilities, other than its equity interest in the newly spun-off Phyhealth. Relationship Between Phyhealth and PHYH Following the Spin-Off Phyhealth and PHYH have entered into a respective Separation Agreement and a Tax Matters Agreement in connection with the spin-off.These agreements provide for completion of the spin-off, and will govern the relationship between Phyhealth and PHYH after the spin-off and provide for the allocation of employee benefits, tax and other liabilities and obligations attributable to periods before the spin-off. These agreements also include arrangements with respect to interim services and a number of ongoing commercial relationships. For a more detailed description of these agreements, see the section entitled “Relationship Between Phyhealth and PHYH Following the Spin-Off.” Dividend Policy Following this share distribution, neither PHYH nor Phyhealth anticipate paying any dividends on their respective common stock in the foreseeable future. Appraisal Rights Holders of PHYH common or preferred shares have no dissenters’ rights of appraisal in connection with this spin-off of Phyhealth common shares. Transfer Agent and Registrar Island Stock Transfer, 100 Second Avenue South, Suite 104N, St. Petersburg, Florida 33701 is our stock transfer company, 727-289-0010; Fax: 727-289-0069; E-mail Address: info@islandstocktransfer.com. Risk Factors See the section entitled “Risk Factors” beginning on page11for a discussion of some of the factors you should carefully consider in connection with this spin-off, including detailed risks related respectively to the spin-offproper, Phyhealth’s common stock and its business. SUMMARY FINANCIAL DATA The Summary Financial Information, all of whichhas been derived from audited and unaudited financial statements included elsewhere in this Prospectus,reflects the operations of PHYH (the predecessor) for its limited operating history as of and for the period from inception to June 30, 2010.This information should be read in conjunction with the unaudited financial statements as of and for each of the six months ended June 30, 2010and 2009, and for the period for February 14, 2005 (inception) to June 30, 2010, contained in Appendix F and “Management’s Discussion and Analysis of Financial Condition and Results of Operation.” 7 Appendix F and “Management’s Discussion and Analysis of Financial Condition and Results of Operation.” June 30, 2010 Current Assets $ Non-current Assets $ Current liabilities $ Long Term Liabilities $
